H. GARLAND PAVY, Judge Pro Tern.
Defendant appeals a five-year hard-labor sentence based upon a plea of guilty to simple burglary.
The brief filed in this court is pro forma; it contains one assignment of error; the *1195argument is conclusory. There was no appearance at oral argument. This appeal could be considered abandoned. See State v. Edwards, 261 So.2d 649 (La.1972). Nevertheless, we will proceed to consider whether the sentence is excessive.
The sentence hearing and the presen-tence report indicate defendant had prior convictions for larceny, burglary, possession of marijuana, and criminal mischief. There were other brushes with the law. He had a probation violation. The trial judge indicated he did not support his children. There is nothing in the commission of crime or in the defendant’s personal situation that would mitigate the crime.
We find that the five-year sentence is well within the permissible range and not such as to shock the conscience. See State v. Abercrumbia, 412 So.2d 1027 (La.1982); State v. Bonanno, 384 So.2d 355 (La.1980); State v. Sepulvado, 367 So.2d 762 (La. 1979); State v. Morgan, 428 So.2d 1215 (La. 3rd DCA 1983).
Additionally, we have examined the entire record for errors. There are none patent on the face of the papers.
Accordingly, the sentence of the lower court is affirmed.
AFFIRMED.